           Case 1:91-cv-01869-CSH Document 13 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
                                                                          :
SECURITIES AND EXCHANGE COMMISSION,                                       :
                                                                          :
                            Plaintiff,                                    :   No. 91-CV-1869 (CSH)
                                                                          :
                                                                          :
              -against-                                                   :
                                                                          :
                                                                          :
PHILLIP J. STEVENS,                                                       :
                                                                          :   SEPTEMBER 3, 2020
                            Defendant.                                    :
                                                                          :
--------------------------------------------------------------------------X

                                                    ORDER

HAIGHT, Senior District Judge:

        Defendant Phillip J. Stevens having filed an "Unopposed Motion Requesting Vacatur of Final

Judgment" entered against him on his consent in March 1991 with a "Memorandum in Support"

[Doc. 12]; and

        Plaintiff Securities and Exchange Commission having filed a Stipulation confirming that it

does not oppose the Motion [Doc. 12, Ex. 2]; and

        This Court having determined that the relief sought is equitable and not contrary to the public

interest; therefore

        IT IS HEREBY ORDERED that the Final Judgment is VACATED.

        It is SO ORDERED.

        Dated: New Haven, Connecticut
               September 3, 2020
                                                              /s/Charles S. Haight, Jr.
                                                              CHARLES S. HAIGHT, JR.
                                                              Senior United States District Judge
